DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
It is noted that previously newly submitted claim 16 and 17 are directed to an invention that is independent or distinct from the invention originally elected as explained and restricted in previous office action (dated April 5th, 2022).   Accordingly, claim 16 and 17 have been withdrawn from consideration as being directed to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 recites the catalyst comprising a total pore volume, greater than 0.1 ml/g, and as the same time recites mesopore volume being  greater than 0.1ml/g and a macropore volume of less than or equal to 0.6 ml/g,  it appears to one of ordinary skill in the art that the catalyst’s total pore volume is only the same as that of recited mesopore volume, the sum of mesopore volume and macropore volume appears greater than the total pore volume, this is contradictory to the actual fact because in reality the catalyst’s  total pore volume has to be at least equal or greater than the sum of mesopore volume and macropore volume.  Hence, such limitations render claims indefiniteness. All claim 1’s depending claims are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 12 are rejected under 35 U.S.C. 103 as obvious over Boualleg (FR3022161A1) (English equivalent US2017/0120224A1 has been used for citation purposes) in view of Kanai (JPH04247239A) (for applicant’s convenience, machine translation has been provided hereof as citations). 
Bouallege et al teaches a catalyst comprising an oxide matrix and having a calcined alumina content greater than or equal to 90% by weight with respect to the total weight of said matrix (see para. [0031], claim 8), and an active phase comprising nickel, said active phase not comprising any group VIB metal, then nickel content being between 5 and 65% by weight of said element relative to the total weight of the catalyst (claim 1), said active phase being in the form of nickel particles having a diameter less than or equal to15 nm (claim 1 and 8 ), said catalyst having a total porous volume measured by mercury porosity greater than 0.34mL/g (claim 1 and 8), a mesoporous volume greater than 0.30mL/g, a macroporous volume less than or equal to 0.5ml/g;  a median mesoporous diameter between 8 and 25nm, a median macroporous diameter greater than 300 nm (claim 1, 8, para.[0023], [0049]-[0053]), and a specific surface area between 55 and 250 m2/g (para. [0054], example A, table 1).   Bouallege et al. further teaches preparing a calcined porous alumina oxide (para. [0056]-[0065]), co-mixing the calcined porous alumina with a solution comprising at least one nickel precursor to make a paste (para. [0066]), shaping the paste obtained (para. [0067]), drying the shaped paste at a temperature in the range 15 ºC to less than 250 ºC to obtain a dried catalyst, optionally, heat treating the dried catalyst at a temperature in the range 250 ºC to 1000 ºC in the presence or absence of water (para. [0068]-[0069]), wherein the co-mixing comprising an aqueous or organic solvent (e.g. ethanol, toluene) and nickel precursor with addition of acid.   Bouallege et al teaches nickel precursors can be nickel complex formed with polyacid or an acid-alcohol and its salts, such as nickel acetate, nickel hydroxycarbonate (para. [0091], [0092]) and such nickel precursors can be introduced in as a solution (para.[0093]).  
Regarding claim 1, Bouallege et al. does not expressly teach at least one additional organic compound having carboxylic acid functional group or the organic compound to the element nickel being 0.01 to 5.0. 
Kanai teaches a process of forming a hydrogenation catalyst comprising group 8 metal of nickel can be contacted with at least one carboxylic acid include citric acid, tartaric acid, glycolic acid, malonic acid, gluconic acid, glyceric acid, malic acid etc. wherein the amount of such carboxylic acid is in the range of 0.05 to 3.5 times to the total mole of the active metal (e.g. nickel) (para. [0011], [0012]). 
It would have been obvious for one of ordinary skill in the art to adopt at least one carboxylic acid in the range of 0.05 to 3.5 times of nickel as shown by Kanai to modify the catalyst producing process of Bouallege et al. because by doing so can help provide a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]).   It would have been obvious for one of ordinary skill in the art to adopt at least one same carboxylic acid to nickel mole ratio as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]). 
Regarding claim 2-3, Kanai already teaches such limitations as discussed above. 
Regarding claim 12, Bouallege et al. further teaches the calcined porous aluminum is obtained by the following steps:  a) a step for dissolving an acidic aluminum precursor selected from aluminum sulphate, aluminum chloride and aluminum nitrate in water, at a temperature in the range 20 ºC to 90 ºC, at a pH in the range 0.5 to 5, for a period in the range 2 to 60 minutes (para.  [0060], claim 6); a step for adjusting the pH by adding at least one basic precursor selected from sodium aluminate, potassium aluminate, ammonia, sodium hydroxide and potassium hydroxide to the suspension obtained in step a), at a temperature in the range 20 ºC to 90 ºC, and to a pH in the range 7 to 10, for a period in the range 5 to 30 minutes (para. [0061], [0071] , claim 6); c) a step for co-precipitation of the suspension obtained from step b) by adding to this suspension an aqueous solution of at least one basic precursor selected from sodium aluminate, potassium aluminate, ammonia, sodium hydroxide and potassium hydroxide and at least one acidic precursor selected from aluminum sulphate, aluminum chloride, aluminum nitrate, sulphuric acid, hydrochloric acid and nitric acid, at least one of the basic or acidic precursors comprising aluminum, said precursors being selected so as to be identical or otherwise to the precursors introduced in steps a) and b). The relative flow rate of the acidic and basic precursors is selected in a manner such as to obtain a pH for the reaction medium in the range 7 to 10 and the flow rate of the acidic and basic precursors containing aluminum is adjusted in a manner such as to obtain a final alumina concentration in the suspension in the range 10 to 38 g/L(para. [0062], [0074] , claim 6); d) a step for filtration of the suspension obtained from the co-precipitation step c) in order to obtain an alumina gel (para. [0063, claim 6]); e) a step for drying said alumina gel obtained in step d) in order to obtain a powder (para. [0064] , claim 6); f) a step for heat treatment of the powder obtained from step e) at a temperature in the range 500 ºC to 1000 ºC, in the presence or otherwise of a stream of air containing up to 60% by volume of water, for a period in the range 2 to 10 hours, in order to obtain a calcined porous aluminum oxide (para. [0065], claim 6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-10 of U.S. Patent No. 10258969 in view of Kanai (JPH04247239A).  US’969 teaches a substantially the same process of producing a substantially the same hydrogenation catalyst except the organic compound having carboxylic acid functional group or the organic compound to the element nickel being 0.01 to 5.0. Kanai has been described as above. It would have been obvious for one of ordinary skill in the art to adopt a carboxylic acid in the range of 0.05 to 3.5 times of nickel as shown by Kanai to modify the catalyst producing process of US’969 because by doing so can help provide a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]).   It would have been obvious for one of ordinary skill in the art to adopt a same carboxylic acid to nickel mole ratio as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]). 
Claim 1-3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-9 of U.S. Patent No. 10618033 in view of Kanai (JPH04247239A).  US’033 teaches a substantially the same process of producing a substantially the same hydrogenation catalyst except the organic compound having carboxylic acid functional group or the organic compound to the element nickel being 0.01 to 5.0. Kanai has been described as above. It would have been obvious for one of ordinary skill in the art to adopt a carboxylic acid in the range of 0.05 to 3.5 times of nickel as shown by Kanai to modify the catalyst producing process of US’033 because by doing so can help provide a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]).   It would have been obvious for one of ordinary skill in the art to adopt a same carboxylic acid to nickel mole ratio as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]). 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-9 of U.S. Patent No. 10350580 in view of Kanai (JPH04247239A).  US’580 teaches a substantially the same process of producing a substantially the same hydrogenation catalyst except the organic compound having carboxylic acid functional group or the organic compound to the element nickel being 0.01 to 5.0. Kanai has been described as above. It would have been obvious for one of ordinary skill in the art to adopt a carboxylic acid in the range of 0.05 to 3.5 times of nickel as shown by Kanai to modify the catalyst producing process of US’580 because by doing so can help provide a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]).   It would have been obvious for one of ordinary skill in the art to adopt a same carboxylic acid to nickel mole ratio as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a hydrogenation catalyst with improved catalytic activity as suggested by Kanai (para. [0012]). 

Response to Arguments
Applicant's arguments filed on 07/05/2022 about “aluminium” have been fully considered thus previous objections have been withdrawn. 
Applicant's arguments filed on 07/05/2022  about 112 rejections  about  total pore volume being greater than 0.10 ml/g, mesopore volume being greater than 0.1 ml/g,  macropore volume being less than or equal to 0.6 ml/g not being persuasive, because such recited total pore volume,  mesopore volume and macropore volume having situations wherein the catalyst’s total pore volume is only the same as that of recited mesopore volume, the sum of mesopore volume and macropore volume appears to be greater than the total pore volume, this is contradictory to the actual fact because in reality the catalyst’s  total pore volume has to be at least equal or greater than the sum of mesopore volume and macropore volume.  Furthermore, there is also situations that   there is no presence of macropore or mesopore at all, for example, when total pore volume being 0.2 ml/g, mesopore volume being 0.2 ml/g, macropore volume being less than 0.6 ml/g, but such situation renders no presence of macropore at all, let alone existence of macropore diameter.  Same applies to mesopore volume.  Hence, such limitations render claims indefiniteness.
Applicant's arguments filed on 07/05/2022 about 103 rejections based on Boualleg (FR3022161A1) (English equivalent US2017/0120224A1) in view of Kanai (JPH04247239A) has been fully considered but not persuasive.  In response to applicant’s arguments about Kanai being active in desulfurization and denitrification in the hydrogenation of hydrocarbon oil but Boualleg directs to hydrogenation of polyunsaturated compound because Kanai requires sulfiding the catalyst, as applicant recognized, both Boualleg and Kanai directs to hydrogenation catalyst comprising nickel as active component,  Boualleg does not limit such nickel comprising hydrogenation catalyst being sulfided or  limit such nickel comprising catalyst having function of desulfurization or denitrification at all.  On the contrary, Boualleg discloses the catalyst composition can be sulfide as well (para. [0116]).    Kanai discloses using carboxylic acid can help improve such hydrogenation catalyst activity and also such carboxylic acid’s optimum amount can lead to improved hydrogenation catalyst activity and performance as well (see Kanai para. [0012]).  Since both  these references are directed to nickel  containing hydrogenation catalyst,  with the recited addition of  at least one carboxylic acid,  the formed  nickel containing hydrogenation catalyst  having improved activity,  therefore one of ordinary skill in the art  would have been motivated to combine these references and make the modification because they are drawn to same technical fields ( hydrogenation catalyst), constituted with same ingredients (nickel as active component)  and share common utilities (hydrogenation hydrocarbon compounds), and pertinent to the problem which applicant concerns about ( providing a hydrogenation catalyst having improved activity) ( see §MPEP 2141.01(a)).
	In response to applicant’s arguments about instant invention showing catalyst E showing improved activity as compared to catalyst C, it is noted that applied reference Kanai already teaches adopting carboxylic acid into mixture for producing nickel containing hydrogenation catalyst can help providing a hydrogenation catalyst with improved activity, therefore, such alleged improved results are results naturally flowing from the applied references’ teachings.  
	Similar reasons for sustaining double patenting rejections. 

Conclusion
Pertinent art of interest is cited onto PTO-892 form.  For example, Osaki to (US 20160228858) disclose a hydrogenation treatment catalyst provided for heavy hydrocarbon oil, in which a hydrogenation-active component is supported on a silica-containing porous alumina carrier containing 0.1% to 1.5% by mass of silica based on the carrier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732